In this action at law for damages for fraud in the sale of shares of stock, defendant had directed verdict and judgment thereon. Plaintiff *Page 362 
has appealed. The following from plaintiff's notice of appeal:
"Plaintiff did not introduce testimony proving the falsity of the alleged misrepresentations for the reason that defendant's answer to paragraph 4 failed to specifically deny the falsity of said misrepresentations and further failed to set forth the substance of the matters relied upon to support said denial. Thus defendant failed to comply with Court Rule No. 23, § 2 (1931). The case should therefore have been submitted to the jury on the proofs as submitted and admissions as made."
Paragraph four of the declaration averred:
"That all of said above-mentioned representations were false and known to be false by said defendant."
The answer to paragraph four:
"Answering paragraph 4 of plaintiff's declaration, that the defendant did not make the representations of fact therein charged, and, therefore, did not know they were false."
And the answer is further replete with denials of the fraud and misrepresentations averred. Such answer could not be treated as an admission.
Affirmed.
McDONALD, C.J., and POTTER, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred. *Page 363